Exhibit 10.1

 

SEPRACOR INC.

 

0% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2024

 

AMENDMENT TO PURCHASE AGREEMENT DATED SEPTEMBER 17, 2004

 

 

October 15, 2004

 

Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036

 

Dear Sirs and Mesdames:

 

We refer to the Purchase Agreement, dated September 17, 2004, between Sepracor
Inc., a Delaware corporation (the “Company”) and Morgan Stanley & Co.
Incorporated, as Initial Purchaser (the “Purchase Agreement”).  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Purchase Agreement.

 

The Company and the Initial Purchaser have agreed to amend the Purchase
Agreement, such amendment to be effective as of the date hereof, by replacing
the second sentence of the second paragraph of Section 2 of the Purchase
Agreement, with the following:

 

“You may exercise this right in whole or from time to time in part by giving
written notice not later than November 29, 2004.”

 

On and after the date hereof, each reference in the Purchase Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Purchase Agreement, and each reference in the Indenture and the Registration
Rights Agreement to “Purchase Agreement,” “thereunder,” “thereof” or words of
like import referring to the Purchase Agreement, shall mean and be a reference
to the Purchase Agreement, as amended by this Amendment.

 

The Purchase Agreement, as specifically amended by this Agreement, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.  The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any of
your rights, powers or remedies under the Purchase Agreement, nor constitute a
waiver of any provision of the Purchase Agreement.

 

This Amendment may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

 

This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SEPRACOR INC.

 

 

 

 

 

By:

/s/ Robert F. Scumaci 

 

 

 

Name: Robert F. Scumaci 

 

 

Title: Executive Vice President, Finance

 

 

and Administration

Accepted as of the date hereof

 

 

 

MORGAN STANLEY & CO.
INCORPORATED

 

 

 

 

 

By:

/s/ Rizvan Dhalla

 

 

 

Name: Rizvan Dhalla

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------